DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of continuation-in-part (CIP) of US Patent No. 11,029,682 filed on January 14, 2019, continuation of US Patent No. 10,191,485 filed on July 11, 2017, which claims the benefit of US Provisional Application No. 62/361,711 filed on July 13, 2016, CIP of US Patent No. 10,274,949 filed on March 2, 2017, which claims the benefit of US Provisional Application No. 62/326,787 filed on April 24, 2016, CIP of US Patent No. 11,226,619 filed on October 17, 2019, which claims the benefit of US Provisional Patent Application No. 62/746,596 filed on October 17, 2018, US Patent No. 10,719,086 filed on July 13, 2017, and US Provisional Application No. 62/361,505 filed on July 13, 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/08/2020, 09/21/2020, 11/17/2020, 04/28/2021, 08/02/2021, and 12/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 	Claim 20 discloses terminating power to the propulsion system and deploying the failsafe when UAV is outside the 3D tunnel, however that is already being discloses in claim 11 in lines 11-14.  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raptopoulos et al. (USPGPub 2017/0129603).	As per claim 1, Raptopoulos discloses a method for safely terminating navigation of an unmanned aerial vehicle (UAV), comprising: 	generating a navigation plan for the UAV (see at least paragraph 0087; wherein calculate flight routes for UAV 130 to transport a payload from an originating location to a destination location), the UAV including a propulsion system (see at least paragraph 0191; wherein UAV 130 can include four propellers 606 surrounding body 602 (e.g., a quadrotor helicopter)), wherein the navigation plan includes at least a start point, an end point (see at least paragraph 0087; wherein calculate flight routes for UAV 130 to transport a payload from an originating location to a destination location), and a virtual three-dimensional (3D) tunnel connecting the start and end points (see at least paragraph 0193; wherein flight envelop (e.g., Geofence)); and 	configuring the UAV to execute the navigation plan by navigating from the start point to the end point, wherein the UAV is configured such that the UAV executes the navigation plan by navigating from the start point to the end point (see at least paragraph 0052; wherein autonomously navigates using the flight route), wherein the UAV is further configured such that the UAV terminates navigation by terminating power to the propulsion system of the UAV and deploying a failsafe, wherein the UAV is configured to terminate navigation when the UAV is outside of the 3D tunnel (see at least paragraph 0193; wherein flight termination system 630 can also communicate with the autopilot system and/or the flight control system, which can detect a violation of flight envelop (e.g., Geofence). If one or more of these conditions are satisfied, flight termination system 630 may engage the emergency landing system to search for and/or land the UAV immediately at a nearby UAV station or location. For example, flight termination system 630 may cut power to the motors or rotors of the UAV, retain power to the avionics, and/or deploy a parachute for immediate landing of the UAV near its current location).  	As per claims 2 and 12, Raptopoulos discloses wherein the failsafe is adapted to protect the UAV from damage due to falling (see at least paragraph 0193; wherein flight termination system 630 may cut power to the motors or rotors of the UAV, retain power to the avionics, and/or deploy a parachute for immediate landing of the UAV near its current location).  	As per claims 3 and 13, Raptopoulos discloses wherein the failsafe protects the UAV from damage due to falling by reducing drift of the UAV (see at least paragraph 0193; wherein flight termination system 630 may cut power to the motors or rotors of the UAV, retain power to the avionics, and/or deploy a parachute for immediate landing of the UAV near its current location).  	As per claims 4 and 14, Raptopoulos discloses wherein the failsafe includes at least one of: an airbag, and a parachute (see at least paragraph 0193; wherein flight termination system 630 may cut power to the motors or rotors of the UAV, retain power to the avionics, and/or deploy a parachute for immediate landing of the UAV near its current location).  	As per claims 5 and 15, Raptopoulos discloses wherein the UAV is configured such that the navigation is terminated at the first time in which the UAV is outside of the 3D tunnel (see at least paragraph 0193; wherein flight termination system 630 can also communicate with the autopilot system and/or the flight control system, which can detect a violation of flight envelop (e.g., Geofence). If one or more of these conditions are satisfied, flight termination system 630 may engage the emergency landing system to search for and/or land the UAV immediately at a nearby UAV station or location. For example, flight termination system 630 may cut power to the motors or rotors of the UAV, retain power to the avionics, and/or deploy a parachute for immediate landing of the UAV near its current location).  	As per claims 7 and 17, Raptopoulos discloses wherein configuring the UAV to execute the navigation plan further comprises: arming a protective deployment system of the UAV, wherein the protective deployment system of the UAV is configured to deploy the failsafe upon navigation termination when the protective deployment system is armed (see at least paragraph 0262; wherein if one or more conditions for emergency landing are satisfied, FTS controller 940 can engage the emergency landing system 908 to deploy the emergency landing mechanism (e.g., a parachute)).  	As per claims 8 and 18, Raptopoulos discloses further comprising: disarming the protective deployment system of the UAV such that the protective deployment system is configured not to deploy the failsafe upon navigation termination when the protective deployment system is disarmed (see at least paragraph 0261; wherein after receiving the emergency landing signal, FTS controller 940 can determine whether one or more conditions are satisfied for deploying an emergency landing mechanism (e.g., a parachute). As an example, before deploying a parachute, the propellers (e.g., propellers 606) may be required to stop or to slow down. As another example, before deploying a parachute, UAV 130 may be required to search for a suitable place for landing (e.g., a place that has a solid surface and free of obstacles). In some embodiments, if one or more of these conditions are not satisfied, FTS controller 940 may not engage emergency landing system 908 to deploy the emergency landing mechanism).  	As per claim 10, Raptopoulos discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (see at least paragraph 0068), the process comprising: 	generating a navigation plan for the UAV (see at least paragraph 0087; wherein calculate flight routes for UAV 130 to transport a payload from an originating location to a destination location), the UAV including a propulsion system (see at least paragraph 0191; wherein UAV 130 can include four propellers 606 surrounding body 602 (e.g., a quadrotor helicopter)), wherein the navigation plan includes at least a start point, an end point (see at least paragraph 0087; wherein calculate flight routes for UAV 130 to transport a payload from an originating location to a destination location), and a virtual three-dimensional (3D) tunnel connecting the start and end points (see at least paragraph 0193; wherein flight envelop (e.g., Geofence)); 	configuring the UAV to execute the navigation plan by navigating from the start point to the end point, wherein the UAV is configured such that the UAV executes the navigation plan by navigating from the start point to the end point (see at least paragraph 0052; wherein autonomously navigates using the flight route), wherein the UAV is further configured such that the UAV terminates navigation by terminating power to the propulsion system of the UAV and deploying a failsafe, wherein the UAV is configured to terminate navigation when the UAV is outside of the 3D tunnel (see at least paragraph 0193; wherein flight termination system 630 can also communicate with the autopilot system and/or the flight control system, which can detect a violation of flight envelop (e.g., Geofence). If one or more of these conditions are satisfied, flight termination system 630 may engage the emergency landing system to search for and/or land the UAV immediately at a nearby UAV station or location. For example, flight termination system 630 may cut power to the motors or rotors of the UAV, retain power to the avionics, and/or deploy a parachute for immediate landing of the UAV near its current location).  	As per claim 11, Raptopoulos discloses a system for safely terminating navigation of an unmanned aerial vehicle (UAV), comprising: 	a processing circuitry (see at least Figure 2B; item 202); and 	a memory (see at least Figure 2B; item 210), the memory containing instructions that, when executed by the processing circuitry (see at least paragraph 0068; wherein computer-readable storage mediums store computer-readable instructions for execution by processor 202), configure the system to: 	generate a navigation plan for the UAV (see at least paragraph 0087; wherein calculate flight routes for UAV 130 to transport a payload from an originating location to a destination location), the UAV including a propulsion system (see at least paragraph 0191; wherein UAV 130 can include four propellers 606 surrounding body 602 (e.g., a quadrotor helicopter)), wherein the navigation plan includes at least a start point, an end point (see at least paragraph 0087; wherein calculate flight routes for UAV 130 to transport a payload from an originating location to a destination location), and a virtual three-dimensional (3D) tunnel connecting the start and end points (see at least paragraph 0193; wherein flight envelop (e.g., Geofence)); and 	configure the UAV to execute the navigation plan by navigating from the start point to the end point, wherein the UAV is configured such that the UAV executes the navigation plan by navigating from the start point to the end point (see at least paragraph 0052; wherein autonomously navigates using the flight route), wherein the UAV is further configured such that the UAV terminates navigation by terminating power to the propulsion system of the UAV and deploying a failsafe, wherein the UAV is configured to terminate navigation when the UAV is outside of the 3D tunnel (see at least paragraph 0193; wherein flight termination system 630 can also communicate with the autopilot system and/or the flight control system, which can detect a violation of flight envelop (e.g., Geofence). If one or more of these conditions are satisfied, flight termination system 630 may engage the emergency landing system to search for and/or land the UAV immediately at a nearby UAV station or location. For example, flight termination system 630 may cut power to the motors or rotors of the UAV, retain power to the avionics, and/or deploy a parachute for immediate landing of the UAV near its current location).  	As per claim 20, Raptopoulos discloses wherein the system is deployed on the UAV, further comprising the failsafe, wherein the system is further configured to: terminate the power to the propulsion system; and deploy the failsafe when the UAV is outside of the 3D tunnel (see at least paragraph 0193; wherein flight termination system 630 can also communicate with the autopilot system and/or the flight control system, which can detect a violation of flight envelop (e.g., Geofence). If one or more of these conditions are satisfied, flight termination system 630 may engage the emergency landing system to search for and/or land the UAV immediately at a nearby UAV station or location. For example, flight termination system 630 may cut power to the motors or rotors of the UAV, retain power to the avionics, and/or deploy a parachute for immediate landing of the UAV near its current location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos et al. (USPGPub 2017/0129603) in view of Dekel et al. (USPGPub 2014/0339372).	As per claims 6 and 16, Raptopoulos does not explicitly mention wherein the UAV is configured such that the navigation is terminated when a total amount of time during which the UAV is outside of the 3D tunnel exceeds a threshold.	However Dekel does disclose:	wherein the UAV is configured such that the navigation is terminated when a total amount of time during which the UAV is outside of the 3D tunnel exceeds a threshold (see at least paragraphs 0282-0284; wherein checking whether flight parameters are within an envelope permitting deceleration to hover at a predetermined hover destination position. Such repeated checking may be carried out at regular or irregular intervals, and each instance may be triggered by time…If a negative result is received in the checking (i.e. if at least one of the flight parameters exceeds such an envelope), the method may include either an aborting of the landing).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dekel with the teachings as in Raptopoulos. The motivation for doing so would have been to provide safety of the aircraft and know when to abort, see Dekel paragraph 0284.

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raptopoulos et al. (USPGPub 2017/0129603) in view of Downey et al. (USPGPub 2016/0260332).	As per claims 9 and 19, Raptopoulos does not explicitly mention wherein generating the navigation plan further comprises: determining a path between the start point and the end point; and defining a 3D perimeter around the determined path, wherein the 3D tunnel is the 3D perimeter.	However Downey does disclose:	wherein generating the navigation plan further comprises: determining a path between the start point and the end point; and defining a 3D perimeter around the determined path, wherein the 3D tunnel is the 3D perimeter (see at least paragraph 0047; wherein the flight operation can identify that the UAV is to be limited to a particular two-dimension or three-dimensional geofence envelope).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Downey with the teachings as in Raptopoulos. The motivation for doing so would have been to provide a safe and airworthy regions for the UAV to fly, see Downey paragraph 0002.



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2013/0261945 – Provide a method and device for automatically managing the separation between two aircraft following one another. The device (1) comprises a means (6, 7) for automatically calculating, prior to performing a function to acquire and maintain separation, orders for controlling speed that enable a trailing aircraft to acquire and maintain a time separation relative to a target aircraft preceding the former.	USPGPub 2004/0044444 - Provides system and method for detecting if a UAV is operating within its flight envelope. The invention includes defining the flight envelope of the UAV. The operating state of the UAV is identified from a present time to a future elapsed time. The invention determines if the UAV will be within its flight envelope at the end of the elapsed time in the future. It can then command the UAV to maintain operation within the flight envelope if the operating state determined is outside the flight envelope.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662